 
 
I 
108th CONGRESS 2d Session 
H. R. 4309 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Hill introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to provide needed flexibility to States regarding the designation of certain counties as nonattainment areas for ozone under the 8-hour ozone standard, and for other purposes. 
 
 
1.Redesignation of transitional areas for 8-hour ozone standardSection 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) is amended by adding the following new subparagraph at the end of paragraph (3): 
 
(G)In addition to the authority to redesignate areas under other provisions of this paragraph, the Administrator shall redesignate as transitional any area that has been designated as nonattainment for the 8-hour ozone national primary or secondary ambient air quality standard if— 
(i)the area consists of a single county; 
(ii)the county does not qualify as a rural transport area under section 182(h) solely by reason of the presence of an adjacent standard metropolitan statistical area or consolidated metropolitan statistical area; 
(iii)the county is not in the ozone transport region established under section 184(a); 
(iv) the Governor of the State in which the county is located, after consultation with the State air pollution control agency (as defined in section 302(b)), provides to the Administrator a demonstration that ozone control measures in effect for such county will provide that such standard will be attained in such county on or before the date on which State implementation plan provisions are required to be submitted for the attainment and maintenance of such standard in the nonattainment area; and 
(v)the Governor of the State in which the county is located, after consultation with the State air pollution control agency (as defined in section 302(b)), makes a binding commitment to the Administrator that— 
(I)the air pollution control agency will (in addition to any other analysis required under other provisions of this Act) make a determination regarding the lowest achievable emission rate (LAER) that would have applied to each major stationary source constructed or modified in the county concerned after the date of the redesignation of the county under this subparagraph if such redesignation had not taken place; and 
(II)the air pollution control agency will obtain emission offsets in accordance with section 110(q)(2) for ozone and ozone precursors emitted from each source referred to in subclause (I) if the county fails to attain the 8-hour ozone national primary or secondary ambient air quality standard on or before the date on which State implementation plan provisions are required to be submitted as provided in clause (iv). The Administrator shall make such redesignation effective within 30 days after receiving such notice from the Governor.. 
2.State implementation plans for transitional areasSection 110 of the Clean Air Act (42 U.S.C. 77410) is amended by adding the following new subsection at the end thereof: 
 
(q)Transitional areas 
(1)Subtitle CEach county redesignated as transitional pursuant to section 107(d)(1)(G) shall be treated as an attainment or unclassifiable area for purposes of the prevention of significant deterioration provisions of part C of this title.  
(2)Failure to attainNo later than 3 years after the redesignation of a county as transitional pursuant to subparagraph (G) of section 107(d)(1), the Administrator shall determine whether the county has attained the 8-hour national primary and secondary standards for ozone. If the Administrator determines that a county has not attained such standards— 
(A) the county shall be redesignated as nonattainment within 1 year of the determination and the State shall be required to submit, within 2 years of such redesignation as nonattainment, a State implementation plan revision for such county satisfying the provisions of part D of this title; and 
(B)such plan revision shall require, in addition to requirements applicable under other provisions of this Act, that the State air pollution control agency will provide offsets (for periods after the redesignation of the county) in accordance with paragraph (3) for emissions of ozone and ozone precursors from each major stationary source constructed or modified in the county after the date of the redesignation of the county as transitional under such subparagraph (G). 
(3)Amount and location of offsetsThe offsets required under subparagraph (B) of paragraph (2) for each major stationary source may be obtained from sources in proximity to the area, in accordance with applicable guidance published by the Administrator. Such offsets shall be equivalent in amount to the difference between the following:  
(A)The emissions from the major stationary source concerned. 
(B)The maximum emissions that would have been emitted from that source under the applicable requirments of this Act (including new source review) if the county had not been redesignated as a transitional area under section 107(d)(1)(G) for purposes of the 8-hour national primary and secondary standards for ozone..  
 
